Case: 19-60384     Document: 00515608452          Page: 1    Date Filed: 10/20/2020




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                  October 20, 2020
                                   No. 19-60384
                                                                    Lyle W. Cayce
                                                                         Clerk

   Samson Michael, also known as Samsom Weldemichael
   Gebrehiwet,

                                                                        Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A213 132 473


   Before Graves, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Samson Michael, a native and citizen of Eritrea, petitions for review
   of the decision of the Board of Immigration Appeals (BIA) dismissing his
   appeal from the Immigration Judge’s (IJ) denial of his motions to reopen and
   to remand. We DENY Michael’s petition for review.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60384      Document: 00515608452           Page: 2    Date Filed: 10/20/2020




                                     No. 19-60384


                                          I.
          Michael entered the United States without valid documentation in
   October 2017 and was charged with inadmissibility under 8 U.S.C. §
   1182(a)(7)(A)(i)(I). Through counsel, Michael conceded the charge and
   applied for asylum, withholding of removal, and relief under the Convention
   Against Torture, alleging that he had deserted the Eritrean military after
   being persecuted by military officers for several months based on suspected
   disloyalty to the military. Following a hearing, the IJ issued a written decision
   on December 15, 2017, denying Michael’s application and ordering his
   removal to Eritrea. Michael was temporarily released under an order of
   supervision but was re-detained in November 2018 after the Eritrean
   government issued travel documents for his removal. In December 2018,
   Michael hired new counsel and appealed the IJ’s decision to the BIA, which
   dismissed the appeal as untimely.
          On January 17, 2019, Michael filed a motion to reopen removal
   proceedings with the IJ based on ineffective assistance of counsel and
   changed country conditions, which was denied. Michael appealed the IJ’s
   denial to the BIA and filed a motion to remand for consideration of new
   evidence. The BIA dismissed the appeal and denied the motion to remand.
   Michael timely petitioned this court for review of the BIA’s decision, arguing
   that the BIA abused its discretion in (1) applying the equitable tolling
   standard to his motion to reopen; (2) finding his motion to reopen did not
   demonstrate changed country conditions; and (3) denying his motion to
   remand.
                                          II.
          This court reviews the BIA’s denial of motions to reopen and remand
   under a “highly deferential abuse-of-discretion standard.” Gomez-Palacios v.
   Holder, 560 F.3d 354, 358 (5th Cir. 2009); Ramchandani v. Gonzales, 434 F.3d




                                          2
Case: 19-60384      Document: 00515608452           Page: 3    Date Filed: 10/20/2020




                                     No. 19-60384


   337, 340 & n.6 (5th Cir. 2005). “Accordingly, this court must affirm the
   BIA’s decision as long as it is not capricious, without foundation in the
   evidence, or otherwise so irrational that it is arbitrary rather than the result
   of any perceptible rational approach.” Gomez-Palacios, 560 F.3d at 358. This
   court reviews the BIA’s factual findings for substantial evidence, and
   constitutional claims and questions of law de novo. Fuentes-Pena v. Barr, 917
   F.3d 827, 829 (5th Cir. 2019). This court may not overturn factual findings
   “unless the evidence compels a contrary conclusion.” Gomez-Palacios, 560
   F.3d at 358.
                                         III.
          An alien generally must file a motion to reopen “within 90 days of the
   date of entry of a final administrative order of removal.” 8 U.S.C. §
   1229a(c)(7)(C)(i). However, “[a]n immigration judge may, in her discretion,
   toll the deadline to file if the alien shows ‘(1) that he has been pursuing his
   rights diligently, and (2) that some extraordinary circumstance stood in his
   way and prevented timely filing.’” Mejia v. Barr, 952 F.3d 255, 259 (5th Cir.
   2020) (quoting Lugo-Resendez v. Lynch, 831 F.3d 337, 344 (5th Cir. 2016)).
          Michael’s motion to reopen claims that his prior counsel’s ineffective
   assistance entitled him to equitable tolling between January 2018—when
   prior counsel advised that Michael had no legal recourse to challenge his
   removal order—and December 2018—when his current counsel advised that
   he could file a motion to reopen. The BIA found that equitable tolling was
   not warranted based on Michael’s failure to demonstrate diligence during
   this 11-month period or that prior counsel’s ineffective assistance was an
   extraordinary circumstance that prevented timely filing. Michael argues that
   the BIA mis-applied the equitable tolling standard. “Because there is no
   dispute as to the underlying facts, but rather only as to the application of a
   legal standard to those facts, the due diligence inquiry in this case is properly




                                          3
Case: 19-60384      Document: 00515608452          Page: 4    Date Filed: 10/20/2020




                                    No. 19-60384


   construed as a question of law over which we have jurisdiction pursuant to [8
   U.S.C.] § 1252(a)(2)(D).” Flores-Moreno v. Barr, 971 F.3d 541, 544 (5th Cir.
   2020) (citing Guerrero-Lasprilla v. Barr, 140 S. Ct. 1062, 1068 (2020)).
   Further, this court has jurisdiction to review an equitable tolling claim
   supported by a claim for ineffective assistance of counsel, which is a
   constitutional claim presenting questions of law. Diaz v. Sessions, 894 F.3d
   222, 227 (5th Cir. 2018).
          Michael argues that the BIA failed to consider that his lack of diligence
   resulted from his reliance on prior counsel’s deficient legal advice. However,
   this explanation is undermined by Michael’s declaration in support of his
   motion to reopen, which states that when prior counsel advised him in
   January 2018, he was dissatisfied with the quality of prior counsel’s
   representation during his asylum proceedings and did not trust prior counsel
   to represent him on appeal. Further, this court recently held that the BIA did
   not abuse its discretion in finding lack of diligence where the petitioner
   consulted one attorney who told him his removal order could not be
   challenged, and then waited three years before consulting a different attorney
   who advised him of the option to file a motion to reopen. Flores-Moreno, 971
   F.3d at 543-45. This court found that the BIA did not mis-apply the equitable
   tolling standard by requiring the petitioner “to provide meaningful evidence
   of at least some effort made during that prolonged period.” Id. at 545.
   Similarly, the BIA in this case did not abuse its discretion in finding lack of
   diligence based on Michael’s failure to provide any evidence of effort during
   the proposed tolling period. Lugo-Resendez, 831 F.3d at 344.
          Michael also claims that prior counsel’s ineffective assistance was an
   extraordinary circumstance, arguing that the BIA failed to consider that his
   reliance on what he understood to be competent legal advice prevented him
   from consulting a second attorney and timely filing a motion to reopen. To
   establish ineffective assistance of counsel, Michael must show “(1) that his



                                          4
Case: 19-60384     Document: 00515608452           Page: 5   Date Filed: 10/20/2020




                                    No. 19-60384


   counsel was constitutionally deficient and (2) that he is prejudiced thereby,
   i.e., ‘that there was a reasonable probability that, but for counsel’s
   unprofessional errors, the result of the proceeding would have been
   different.’” Diaz, 894 F.3d at 228 (quoting Strickland v. Washington, 466
   U.S. 668, 694 (1984)). Even assuming prior counsel was constitutionally
   deficient, Michael cannot show prejudice, because evidence of his distrust
   and dissatisfaction with prior counsel’s representation in January 2018 belies
   his claim that prior counsel’s competent legal advice prevented him from
   pursuing his rights for the next 11 months. Accordingly, the BIA did not
   abuse its discretion in finding that Michael failed to show an extraordinary
   circumstance. Lugo-Resendez, 831 F.3d at 344.
          Finally, Michael argues that the BIA failed to consider his limited
   knowledge of the English language and United States legal system. He relies
   on this court’s decision in Lugo-Resendez, which directed the BIA to consider
   language and legal knowledge barriers when applying the equitable tolling
   standard to petitioners who file motions to reopen after their original bases
   for removal are subsequently invalidated by court decisions. Id. at 345.
   However, this court’s directives in Lugo-Resendez are inapplicable to this
   case, because Michael’s equitable tolling argument is not premised on
   changes in caselaw.
                                        IV.
          The 90-day reopening deadline does not apply if the motion relies on
   changed country conditions in “the country of nationality or the country to
   which removal has been ordered, if such evidence is material and was not
   available and would not have been discovered or presented at the previous
   proceeding.” 8 U.S.C. § 1229a(c)(7)(C)(ii). “Showing changed country
   conditions requires making a meaningful comparison between the conditions
   at the time of the removal hearing and the conditions at the time the alien




                                         5
Case: 19-60384     Document: 00515608452           Page: 6   Date Filed: 10/20/2020




                                    No. 19-60384


   filed her motion to reopen.” Nunez v. Sessions, 882 F.3d 499, 508 (5th Cir.
   2018) (citing Ramos–Lopez v. Lynch, 823 F.3d 1024, 1026 (5th Cir. 2016)).
          Michael argues that the BIA abused its discretion in finding that he
   did not present evidence of changed country conditions between his asylum
   hearing in December 2017 and his motion to reopen filed in January 2019. He
   contends that evidence of his mother’s interrogation and arrest by Eritrean
   officials as punishment for his military desertion and flight from the country
   represents a material change indicating that he will face similar or worse
   treatment upon removal. However, this same evidence demonstrates that his
   mother was arrested sometime in January 2017, nearly a year before
   Michael’s asylum hearing. Thus, the BIA did not abuse its discretion in
   finding that this evidence failed to show a material change in conditions
   between his asylum hearing and motion to reopen. Nunez, 882 F.3d at 508-
   09.
          Michael further contends that the travel documents obtained for his
   removal in November 2018 demonstrate a material change because the
   Eritrean government now has an affirmative record of his identity, military
   desertion, and flight from the country.         However, Michael’s evidence
   indicates that Eritrean officials were aware of this information when his
   mother was interrogated and arrested in January 2017. Accordingly, the BIA
   did not abuse its discretion in finding that the travel documents did not
   represent a material change in conditions between his asylum hearing and
   motion to reopen. Id.
                                        V.
          A motion to remand is, in substance, a motion to reopen. Wang v.
   Ashcroft, 260 F.3d 448, 451 (5th Cir. 2001). A motion to reopen must be
   based on “newly discovered evidence or a change in circumstances since the
   hearing.” Lugo-Resendez, 831 F.3d at 339. The motion must be based on facts




                                         6
Case: 19-60384     Document: 00515608452           Page: 7   Date Filed: 10/20/2020




                                    No. 19-60384


   that are “material” and “could not have been discovered or presented at the
   former hearing.” 8 C.F.R. § 1003.2(c)(1); see Ogbemudia v. INS, 988 F.2d
   595, 599-600 (5th Cir. 1993).
          Michael’s new evidence in support of his motion to remand consisted
   of a letter from his brother in Eritrea dated March 3, 2018, recounting the
   details of their mother’s interrogation and arrest in January 2017. The BIA
   determined that Michael did not persuasively demonstrate why the letter, or
   some other form of corroborating evidence, could not have been presented at
   his asylum hearing or with his motion to reopen. Although Michael argues
   his brother could not have written the letter until he was permitted to take a
   one-month leave from the military, he has not explained why he could not
   have obtained this evidence from another source, such as a different family
   member. Thus, the BIA did not abuse its discretion in finding that the
   brother’s letter did not demonstrate a material change in conditions between
   Michael’s asylum hearing and motion to reopen. See Nunez, 882 F.3d at 508-
   09.
          Accordingly, the petition for review is DENIED.




                                         7